      Case 4:20-cv-03981 Document 1 Filed on 11/23/20 in TXSD Page 1 of 11




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

TERRON BROWN,                       )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                  Civil Case No. 4:20-cv-03981
                                    )
KBR, INC.,                          )
                                    )
      Defendant.                    )
____________________________________)

             PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff, TERRON BROWN (“Plaintiff” or “Brown”) and files his

complaint against Defendant, KBR, INC. (“Defendant” or “KBR”) and in support he states the

following:

                                   NATURE OF THE ACTION

       1.      This is an action for monetary damages and injunctive relief, pursuant to Title I of

the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq. (“ADA”),

the Family and Medical Leave Act of 1996, 29 U.S.C. § 2601, et seq. ( “FMLA”), and the Texas

Commission on Human Rights Act, 1.3.3 Article 5221K, et seq. ( “TCHRA”) to redress

Defendant’s unlawful employment practices against Plaintiff including discrimination,

harassment, and retaliation because of his disability, and for exercising, or attempting to exercise,

his rights under the FMLA leading to Plaintiff’s unlawful termination.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding deprivation of Plaintiff’s civil rights under

the ADA and the FMLA.

                                                  1
      Case 4:20-cv-03981 Document 1 Filed on 11/23/20 in TXSD Page 2 of 11




        3.         This Court has supplemental jurisdiction over Plaintiff’s related claims arising

under state law pursuant to 28 U.S.C. § 1367(a).

        4.         Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because a substantial

part of the events or omissions giving rise to this action, including the unlawful employment

practices alleged herein occurred in this district.

                                              THE PARTIES

        5.         Plaintiff is a citizen of the United States and at all times material his primary

residence was in Harris County, Texas.

        6.         Defendant, KBR is a foreign for-profit corporation with its principal place of

business in Houston, Texas.

        7.         Defendant is an employer as defined by the laws under which this action is brought

and employs the requisite number of employees.

                                  PROCEDURAL REQUIREMENTS

        8.         Plaintiff has complied with all statutory prerequisites to filing this action.

        9.         On or about June 24, 2020, Plaintiff dual-filed a claim with the Equal Employment

Opportunity Commission (“EEOC”) and the Texas Workforce Commission Civil Rights Division

(“TWCCRD”), satisfying the requirements of 42 U.S.C. § 2000e5(b) and (e), based on disability

and retaliation.

        10.        Plaintiff’s charge was filed within one hundred and eighty days after the unlawful

employment practices occurred.

        11.        On August 25, 2020, the EEOC issued Plaintiff a Dismissal and Notice of Rights.

        12.        This complaint was filed within ninety (90) days of the EEOC’s issuance of the

Dismissal and Notice of Rights



                                                      2
      Case 4:20-cv-03981 Document 1 Filed on 11/23/20 in TXSD Page 3 of 11




                                  FACTUAL ALLEGATIONS

        13.     Plaintiff is a disabled male and/or was perceived as disabled by Defendant.
        14.     On or about December 28, 2016, Plaintiff began working for Defendant as a

Billeting Technician.

        15.     Plaintiff maintained an exemplary work record devoid of discipline.

        16.     On or about December 16, 2019, Plaintiff returned home to Texas from his station

at the Al-Asad air base in Iraq for Rest and Recuperation (“R&R Leave”).

        17.     Plaintiff’s R&R Leave was scheduled from December 16, 2019 through January

13, 2020.

        18.     While in Iraq, Plaintiff suffered from prolonged irritation and redness from the

outer portion of his eye to the cornea and obscured vision. Plaintiff’s condition impacted his major

life activity of seeing.

        19.     Immediately upon his return to Texas, Plaintiff scheduled a visit with an

Optometrist, Dr. Michele Quintero, OD, for December 20, 2019.

        20.     Dr. Quintero recommended lab work for diagnostic purposes as Plaintiff’s

condition could be indicative of several severe medical conditions.

        21.     On or about January 8, 2020, Plaintiff got the recommended lab work done.

        22.     On or about January 10, 2020, Dr. Quintero informed Plaintiff that she had to wait

on the lab results to get a formal diagnosis and release him to return to work.

        23.     Plaintiff immediately notified Jan-ett Little (Sr. HSE Specialist), Jeannette

Kaminski Little (Sr. HSE Specialist), and KBR Human Resources at Al-Asad that he would not

be able to return from leave as originally scheduled due to the outstanding laboratory results.

        24.     Plaintiff sought advice on proceeding as he had to wait on his results.



                                                 3
      Case 4:20-cv-03981 Document 1 Filed on 11/23/20 in TXSD Page 4 of 11




           25.   Ms. Kaminsky sent Plaintiff an email stating, “Please do not return to the project

without being cleared by the Medical Director. You are due back on the project on January 13,

2020. In order for Medical leave to be requested, you must provide proper medical documentation

from your doctor, which should contain a diagnosis, treatment plan and an approximate date you

will be released to return to work. Without proper medical documents, no medical leave will be

requested or approved. Please scan or have the doctor to fax the information to us to the fax number

in my signature.

           26.   After a brief back and forth regarding travel, Plaintiff replied to Ms. Kaminsky via

email and stated, “Will do, and as soon as lab work gets in and I’m cleared I’ll send over the

paperwork to you. Thank you.”

           27.   Plaintiff met all requirements for protected medical leave under the FMLA as he

had been employed with Defendant for more than twelve months and had worked more than 1,250

hours during the twelve months prior to the start of his leave.

           28.   Defendant did not discuss FMLA leave with Plaintiff or offer to place him on leave

under the FMLA.

           29.   Defendant has a 72-hour notification policy which requires employees that are

unable to return from leave as scheduled to provide at least seventy-two hours’ notice. Plaintiff

timely notified Defendant that he would not be able to return from leave as scheduled.

           30.   Plaintiff did not hear from Defendant for two weeks while he waited for his lab

results.

           31.   On or about January 27, 2020, Defendant’s Human Resources Department

contacted Plaintiff and requested a doctor’s note to justify his absence.




                                                  4
      Case 4:20-cv-03981 Document 1 Filed on 11/23/20 in TXSD Page 5 of 11




       32.     That same day, Plaintiff provided the requested doctor’s note and informed Human

Resources that his return-to-work documentation was forthcoming.

       33.     On or about February 3, 2020, Plaintiff provided his return to work documentation

to Defendant and received confirmation of receipt from Ms. Kaminsky.

       34.     On or about February 4, 2020, Defendant’s Medical Director requested additional

information in order to release Plaintiff to return to work.

       35.     Plaintiff provided the requested additional documentation the following day.

       36.     On or about February 7, 2020, Plaintiff received confirmation that Defendant’s

Medical Director had cleared him to return to work.

       37.     The day after Defendant informed Plaintiff he was cleared to return to work

Defendant notified Plaintiff he was being terminated for failing to return from R&R Leave on

January 13, 2020.

       38.     Plaintiff immediately appealed his termination.

       39.     The following day, on or about February 9, 2020, Plaintiff’s termination was upheld

by the Task Order Manager.

       40.     Plaintiff then engaged Defendant’s Dispute Resolution Program and fully

cooperated; however, his termination was upheld.

       41.     Plaintiff’s termination has caused great financial hardship to Plaintiff.

       42.     Plaintiff has been damaged by Defendant’s illegal conduct.

       43.     Plaintiff has had to retain the services of undersigned counsel and has agreed to pay

said counsel reasonable attorneys’ fees.




                                                  5
      Case 4:20-cv-03981 Document 1 Filed on 11/23/20 in TXSD Page 6 of 11




                  Count I: Disability Discrimination in Violation of the ADA

       44.     Plaintiff re-alleges and adopts, as it fully sets forth herein, the allegations stated in

Paragraphs 1-43 above.

       45.     At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the ADA.

       46.     Plaintiff has an actual disability, has a record of being disabled, and/or was

perceived as being disabled by Defendant.

       47.     Defendant is prohibited under the ADA from discriminating against Plaintiff

because of his medical condition regarding discharge, employee compensation, and other terms,

conditions, and privileges of employment.

       48.     Defendant violated the ADA by unlawfully terminating and discriminating against

Plaintiff based on his medical condition.

       49.     Defendant intentionally discriminated against Plaintiff based on his medical

condition.

       50.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which he is entitled to an award of monetary

damages and other relief.

       51.     Defendant’s unlawful conduct in violation of the ADA is outrageous and malicious,

intended to injure Plaintiff, and has been done with conscious disregard of Plaintiff’s civil rights,

entitling him to an award of exemplary and/or punitive damages.



                                                  6
      Case 4:20-cv-03981 Document 1 Filed on 11/23/20 in TXSD Page 7 of 11




                          Count II: Retaliation in Violation of the ADA

        52.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-43 above.

        53.     Plaintiff engaged in protected activity under the ADA while employed by

Defendant.

        54.     Defendant engaged in intentional retaliation against Plaintiff for his participation

in protected activity.

        55.     Defendant’s conduct violated the ADA.

        56.     Defendant intentionally retaliated against Plaintiff for engaging in protected

activity under the ADA by terminating Plaintiff’s employment.

        57.     Defendant’s conduct violates the ADA.

        58.     Defendant’s discriminatory conduct in violation of the ADA has caused Plaintiff to

suffer a loss of pay, benefits, and prestige for which he is entitled to damages.

        59.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling him to compensatory damages.

        60.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive damages.

                                   Count III: FMLA Retaliation

        61.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-43 above.

        62.     Plaintiff was an employee eligible for protected leave under the FMLA.

        63.     Defendant is and was an employer as defined by the FMLA.

        64.     Plaintiff exercised, or attempted to exercise, his rights under the FMLA.



                                                   7
      Case 4:20-cv-03981 Document 1 Filed on 11/23/20 in TXSD Page 8 of 11




        65.      Defendant retaliated against Plaintiff for exercising, or attempting to exercise, his

FMLA rights.

        66.      Defendant’s actions were willful, knowing and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiff’s rights.

        67.      Plaintiff was injured due to Defendant’s willful violation of the FMLA, to which

he is entitled to legal relief.

                                   Count IV: FMLA Interference

        68.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-43 above.

        69.      Plaintiff was an employee eligible for protected leave under the FMLA.

        70.      Defendant is and was an employer as defined by the FMLA.

        71.      Plaintiff exercised, or attempted to exercise, his rights under the FMLA.

        72.      Defendant interfered with Plaintiff’s lawful exercise of his FMLA rights.

        73.      Defendant’s actions were willful, knowing, and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiff’s rights.

        74.      Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which

he is entitled to legal relief.

                 Count V: Disability Discrimination in Violation of the TCHRA

        75.      Plaintiff re-alleges and adopts, as it fully sets forth herein, the allegations stated in

Paragraphs 1-43 above.

        76.      At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the TCHRA.




                                                    8
      Case 4:20-cv-03981 Document 1 Filed on 11/23/20 in TXSD Page 9 of 11




       77.     Plaintiff has an actual disability, has a record of being disabled, and/or is perceived

as being disabled by Defendant.

       78.     Defendant is prohibited under the TCHRA from discriminating against Plaintiff

because of his medical condition with regard to discharge, employee compensation, and other

terms, conditions, and privileges of employment.

       79.     Defendant violated the TCHRA by unlawfully terminating and discriminating

against Plaintiff based on his medical condition.

       80.     Defendant intentionally discriminated against Plaintiff based on his medical

condition.

       81.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the TCHRA, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which he is entitled to an award of monetary

damages and other relief.

       82.     Defendant’s unlawful conduct in violation of the TCHRA is outrageous and

malicious, intended to injure Plaintiff, and has been done with conscious disregard of his civil

rights, entitling Plaintiff to an award of exemplary and/or punitive damages.

                      Count VI: Retaliation in Violation of the TCHRA

       83.     Plaintiff re-alleges and adopts, as it fully sets forth herein, the allegations stated in

Paragraphs 1-43 above.

       84.     Plaintiff engaged in protected activity under the TCHRA while employed by

Defendant.



                                                    9
     Case 4:20-cv-03981 Document 1 Filed on 11/23/20 in TXSD Page 10 of 11




       85.     Defendant engaged in intentional retaliation against Plaintiff for his participation

in protected activity.

       86.     Defendant’s conduct violates the TCHRA.

       87.     Defendant’s discriminatory conduct, in violation of the TCHRA, has caused

Plaintiff to suffer a loss of pay, benefits, and prestige for which he is entitled to damages.

       88.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling him to compensatory damages.

       89.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s statutorily protected rights, thereby entitling him to punitive

damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, requests this Honorable Court:

       a)      Enter judgment requiring Defendant to pay back wages and back benefits found to

be due and owing at the time of trial, front-pay, compensatory damages, including emotional

distress damages, in an amount to be proved at trial, punitive damages, liquidated damages, and

prejudgment interest thereon;

       b)      Grant Plaintiff costs and an award of reasonable attorneys’ fees (including expert

fees); and

       c)      Award any other and further relief as this Court deems just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all triable issues herein.


                                               Respectfully Submitted:
                                               /s/ Gabrielle E. Klepper
                                               Gabrielle E. Klepper

                                                  10
Case 4:20-cv-03981 Document 1 Filed on 11/23/20 in TXSD Page 11 of 11




                               Texas Bar Number: 24090213
                               Spielberger Law Group
                               4890 W. Kennedy Blvd., Suite 950
                               Tampa, Florida 33609
                               T: (800) 965-1570
                               F: (866) 580-7499
                               Gabrielle.Klepper@spielbergerlawgroup.com

                               Counsel for Plaintiff




                                 11
